--------------------------------------------------------------------------------

CARBIZ INC.
2007 INCENTIVE STOCK PLAN

ARTICLE I
Establishment, Purpose, and Duration

          1.1      Establishment of the Plan. Carbiz Inc., an Ontario, Canada
corporation (the “Company”), hereby establishes an incentive stock plan for the
Company and its Subsidiaries to be known as the “Carbiz, Inc. 2007 Incentive
Stock Plan,” as set forth in this document. Unless otherwise defined herein, all
capitalized terms shall have the meanings set forth in Section 2.1 herein. The
Plan permits the grant of Incentive Stock Options, Non-Qualified Stock Options,
and Restricted Stock to Employees, Non-Employee Directors and consultants of the
Company.

          The Plan was adopted on January 18, 2007, by the Board. The Plan shall
become effective on January 19, 2007 (the “Effective Date”), subject to the
approval by vote of shareholders of the Company in accordance with applicable
laws. Awards of Incentive Stock Options, Non-Qualified Stock Options and
Restricted Stock may be granted under the Plan on or after the Effective Date of
the Plan and prior to the date of shareholder approval of the Plan, provided,
however, that if granted prior to the date of shareholder approval of the Plan,
each such Award shall be expressly subject to the approval of the Plan by vote
of shareholders of the Company in accordance with applicable laws on or before
January 19, 2008, and if such shareholder approval is not obtained, the Plan and
all such Awards previously granted under the Plan shall terminate and become
null and void.

          1.2      Purpose of the Plan. The purpose of the Plan is to promote
the success of the Company and its Subsidiaries by providing incentives to
Employees, Non-Employee Directors and consultants of the Company that will
promote the identification of their personal interest with the long-term
financial success of the Company and with growth in shareholder value. The Plan
is designed to provide flexibility to the Company and its Subsidiaries, in its
ability to motivate, attract, and retain the services of Employees, Non-Employee
Directors and consultants of the Company upon whose judgment, interest, and
effort the successful conduct of its operation is largely dependent.

          1.3      Duration of the Plan. The Plan shall commence on the
Effective Date, as described in Section 1.1 herein, and, if shareholder approval
is obtained as provided in Section 1.1 herein, shall remain in effect, subject
to the right of the Board of Directors to terminate the Plan at any time
pursuant to Article X herein, through January 18, 2017 (the “Term”), at which
time it shall terminate except with respect to Awards made prior to, and
outstanding on, that date which shall remain valid in accordance with their
terms.

ARTICLE II
Definitions

          2.1      Definitions. Except as otherwise defined in the Plan, the
following terms shall have the meanings set forth below:

          (a)      “Agreement” means a written agreement implementing the grant
of each Award signed by an authorized officer of the Company and by the
Participant.

          (b)      “Award” or “Grant” means, individually or collectively, a
grant under the Plan of Incentive Stock Options, Non-Qualified Stock Options or
Restricted Stock.

          (c)      “Award Date” or “Grant Date” means the date on which an Award
is made by the Committee under the Plan.

--------------------------------------------------------------------------------

          (d)      “Board” or “Board of Directors” means the Board of Directors
of the Company, unless such term is used with respect to a Subsidiary, in which
event it shall mean the Board of Directors of that Subsidiary.

          (e)      “Change in Control” means the occurrence, on or after the
Effective Date, of any of the following:

          (i)      the closing of a corporate reorganization in which the
Company (or its successor) becomes a subsidiary of a holding company, the merger
of the Company (or its successor) with or into another person, or the closing of
the sale, conveyance, or other transfer of all or substantially all of the
assets of the Company (or its successor) to another person, where the majority
of the common stock of the acquiring or surviving entity is beneficially owned
by persons who did not own the majority of the common shares of the Company (or
its successor) immediately prior to the reorganization, merger, sale, conveyance
or other transfer; or

          (ii)    individuals who constitute the Board on the Effective Date
(the “Incumbent Board”) cease for any reason to constitute at least a majority
thereof; provided that any person becoming a director subsequent to the date
hereof whose nomination for election was approved by a vote of at least
three-quarters (3/4) of the directors comprising the Incumbent Board shall be
considered as though such person were a member of the Incumbent Board for
purposes of this paragraph.

For purposes hereof, the term “person” shall include any individual,
corporation, partnership, group, association, or other “person,” as such term is
used in Section 14(d) of the Exchange Act, other than the Company (or its
successor), any entity in which the Company (or its successor) owns a majority
of the voting interest, or any employee benefit plan(s) sponsored by the Company
(or its successor).

          (f)      “Code” means the United States Internal Revenue Code of 1986,
as amended from time to time.

          (g)      “Committee” means the committee(s) of the Board appointed or
otherwise serving, as provided below, to administer the Plan pursuant to Article
III herein.

          (i)      With respect to Awards to Employees and consultants of the
Company, the Committee shall consist of at least two persons, each of whom shall
be “non-employee directors” as defined in Rule 16b-3, as amended, under the
Exchange Act, or any similar or successor rule, and “outside directors” within
the meaning of Section 162(m)(4)(C)(i) of the Code. Unless otherwise determined
by the Board, with respect to Awards to Employees and consultants of the
Company, the Committee shall consist of the Compensation Committee of the Board
of Directors of the Company so long as it consists of at least two persons, each
of whom is both a non-employee director and an outside director (as hereinbefore
defined).

          (ii)    Unless otherwise determined by the Board, with respect to
Awards to Non-Employee Directors, the Committee shall consist of the entire
Board of Directors of the Company.

- 2 -

--------------------------------------------------------------------------------

          (h)      “Company” means Carbiz, Inc., or any successor thereto as
provided in Article XII herein.

          (i)      “Employee” means a current or prospective officer or other
employee of the Company or any of its Subsidiaries (including any corporation,
partnership, limited liability company, or joint venture, which becomes a
Subsidiary after the adoption of the Plan by the Board).

          (j)      “Exchange Act” means the United States Securities Exchange
Act of 1934, as amended.

          (k)      “Fair Market Value” of a Share means the closing market price
(that is, the price at which last sold on the applicable principal U.S. market)
of the Shares on the relevant date if it is a trading date or, if not, on the
most recent date on which the Shares were traded prior to such date, as reported
by the OTC Bulletin Board or, if applicable, by the NASDAQ Global Market or
Capital Market Systems; or if, in the opinion of the Committee, this method is
inapplicable or inappropriate for any reason, the fair market value as
determined pursuant to a reasonable method adopted by the Committee in good
faith for such purpose.

          (l)      “Incentive Stock Option” or “ISO” means an option to purchase
Shares, granted under Article VI herein, which is designated as an incentive
stock option and is intended to meet the requirements of Section 422 of the
Code.

          (m)      “Non-Employee Director” means an individual who is a member
of the Board of the Company or a Subsidiary and who is not an employee of the
Company or any Subsidiary (including any corporation, partnership, limited
liability company, or joint venture, which becomes a Subsidiary after the
adoption of the Plan by the Board).

          (n)      “Non-Qualified Stock Option” or “NQSO” means an option to
purchase Shares, granted under Article VI, which is not intended to be an
Incentive Stock Option.

          (o)      “Option” means an Incentive Stock Option or a Non-Qualified
Stock Option.

          (p)      “Participant” means an Employee, Non-Employee Director or
consultant of the Company who is granted or receives an Award under the Plan.

          (q)      “Performance Goal” means one or more performance measures or
goals set by the Committee in its discretion for each grant of a
performance-based compensation Award. The extent to which such performance
measures or goals are met will determine the amount or value of the
performance-based compensation Award that a Participant is entitled to exercise,
receive, or retain. Performance Goals may be particular to a Participant; may
relate to the performance of the Subsidiary, operating segment, division,
branch, strategic business unit, or line of business, which employs him or her;
or may be based on the performance of the Company generally. Performance Goals
may be based on Share value or increases therein; earnings per share or earnings
per share growth; net earnings, earnings, or earnings growth (before or after
one or more of taxes, interest, depreciation, and/or amortization); operating
profit; operating cash flow; operating or other expenses; operating efficiency;
return on equity, assets, capital, or investment; sales or revenues or growth
thereof; working capital targets or cost control measures; regulatory
compliance; gross, operating, or other margins; credit ratings; productivity;
customer satisfaction; satisfactory internal or external audits; improvement of
financial ratings; achievement of balance sheet or income statement objectives;
quality measures; and any

- 3 -

--------------------------------------------------------------------------------

component or components of the foregoing (including, without limitation,
determination thereof with or without the effect of discontinued operations and
dispositions of business segments, non-recurring items, material extraordinary
items that are both unusual and infrequent, special charges, and/or accounting
changes), or implementation, management, or completion of critical projects or
processes or other measurement determined by the Committee. Performance Goals
may include a threshold level of performance below which no payment or vesting
may occur, levels of performance at which specified payments or specified
vesting will occur, and a maximum level of performance above which no additional
payment or vesting will occur. Performance Goals may be absolute in their terms
or measured against or in relationship to a market index; a group of other
companies comparably, similarly, or otherwise situated; or a combination
thereof. Each of the Performance Goals shall be determined, where applicable and
except as provided herein or in the applicable Agreement, in accordance with
generally accepted accounting principles applied in the United States of
America.

The Committee, in its sole discretion and at any time but subject to any
limitations under Section 162(m) of the Code in the case of an Award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code,
may adjust any Performance Goal and any evaluation of performance under a
Performance Goal to take into account any of the following events that occurs
during a performance period: (i) asset write-downs, (ii) litigation or claim
judgments or settlements, (iii) the effect of changes in tax law, accounting
principles or other such laws or provisions affecting reported results, (iv)
accruals for reorganization and restructuring programs, and (v) any
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 (or in any replacement thereof) and/or in management’s discussion
and analysis of financial condition and results of operations appearing in the
Company’s annual report to shareholders for the applicable year.

In addition, in the case of an Award not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the
Committee, in its sole discretion and at any time, may adjust any Performance
Goal and any evaluation of performance under a Performance Goal on such basis
and for such reason as it may determine.

Prior to the payment of any compensation under an Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall determine and certify the extent to which any Performance Goal and any
other material terms under such Award have been satisfied (other than in cases
where such relate solely to the increase in the value of Shares).

          (r)      “Period of Restriction” means the period during which
Restricted Stock is restricted, pursuant to Article VII herein.

          (s)      “Plan” means the Carbiz, Inc. 2007 Incentive Stock Plan, as
described and as hereafter from time to time amended.

          (t)      “Restricted Stock” means an Award of Shares granted to a
Participant pursuant to Article VII herein.

          (u)      “Stock” or “Shares” means the Common Shares, no par value per
share, of the Company.

          (v)      “Subsidiary” means any subsidiary corporation of the Company
within the meaning of Section 424(f) of the Code (“Section 424(f) Corporation”)
and any partnership,

- 4 -

--------------------------------------------------------------------------------

limited liability company or joint venture in which either the Company or a
Section 424(f) Corporation is at least a fifty percent (50%) equity participant.

ARTICLE III
Administration

          3.1      The Committee. The Plan shall be administered by the
Committee, which shall have all powers necessary or desirable for such
administration. The express grant in the Plan of any specific power to the
Committee shall not be construed as limiting any power or authority of the
Committee. In addition to any other powers and subject to the provisions of the
Plan, the Committee shall have the following specific powers: (i) to determine
the terms and conditions upon which the Awards may be made, exercised and paid;
(ii) to determine all terms and provisions of each Agreement, which need not be
identical; (iii) to construe and interpret the Agreements and the Plan; (iv) to
establish, amend, or waive rules or regulations for the Plan’s administration;
(v) to accelerate the exercisability of any Award or the termination of any
Period of Restriction or other restrictions imposed under the Plan; (vi) to
change Performance Goals (subject to limitations under Section 162(m)(4)(C) of
the Code for Awards that are intended to qualify as performance-based
compensation thereunder); and (vii) to make all other determinations and take
all other actions necessary or advisable for the administration of the Plan in
its sole and absolute discretion. Any determination by the Committee shall be in
the Committee’s sole and absolute discretion, and its determination shall be
final and binding on all parties. Any exercise of discretion by the Committee
shall be deemed to mean an exercise of discretion in its sole and absolute
discretion, and its exercise shall be final and binding on all parties.

          For purposes of determining the applicability of Section 422 of the
Code (relating to Incentive Stock Options), or in the event that the terms of
any Award provide that it may become earned, exercised or vested only during
employment or service or within a specified period of time after termination of
employment or service, the Committee may decide to what extent leaves of absence
for governmental or military service, illness, temporary disability, or other
reasons shall not be deemed interruptions of employment or service or continuous
employment or service.

          Subject to limitations under applicable law, the Committee is
authorized in its discretion to issue Awards and/or accept notices, elections,
consents, and/or other forms or communications by Participants by electronic or
similar means, including, without limitation, transmissions through e-mail,
voice mail, recorded messages on electronic telephone systems, and other
permissible methods, on such basis and for such purposes as it determines from
time to time.

          Except in connection with the approval, modification or amendment of
Awards to Non-Employee Directors, a majority of the entire Committee shall
constitute a quorum and the action of a majority of the members present at any
meeting at which a quorum is present (in person or as otherwise permitted by
applicable law), or acts approved in writing by a majority of the Committee
without a meeting, shall be deemed the action of the Committee. In connection
with the approval, modification or amendment of Awards to Non-Employee
Directors, the entire Committee shall constitute a quorum and the unanimous
action of all of the members (in person or as otherwise permitted by applicable
law), or acts approved in writing by unanimous consent of the Committee without
a meeting, shall be deemed the action of the Committee.

          3.2      Selection of Participants. The Committee shall have the
authority to grant Awards under the Plan, from time to time, to such Employees,
Non-Employee Directors and/or consultants of the Company as may be selected by
it to be Participants. Each Award shall be evidenced by an Agreement.

- 5 -

--------------------------------------------------------------------------------

          3.3      Decisions Binding. All determinations and decisions made by
the Board or the Committee pursuant to the provisions of the Plan shall be made
in its sole and absolute discretion and shall be final, conclusive, and binding.

          3.4      Requirements of Rule 16b-3 and Section 162(m) of the Code.
Notwithstanding any other provision of the Plan, the Board or the Committee may
impose such conditions on any Award, and amend the Plan in any such respects, as
may be required to satisfy the requirements of Rule 16b-3, as amended (or any
successor or similar rule), under the Exchange Act, if and when applicable.

          Any provision of the Plan to the contrary notwithstanding, and except
to the extent that the Committee determines otherwise: (i) transactions by and
with respect to officers and directors of the Company who are subject to Section
16(b) of the Exchange Act (hereafter, “Section 16 Persons”) shall comply with
any applicable conditions of Rule 16b-3; (ii) transactions with respect to
persons whose remuneration is subject to the provisions of Section 162(m) of the
Code shall conform to the requirements of Section 162(m)(4)(C) of the Code; and
(iii) every provision of the Plan shall be administered, interpreted, and
construed to carry out the foregoing provisions of this sentence.

          Notwithstanding any provision of the Plan to the contrary, the Plan is
intended to give the Committee the authority to grant Awards that qualify as
performance-based compensation under Section 162(m)(4)(C) of the Code as well as
Awards that do not so qualify. Every provision of the Plan shall be
administered, interpreted, and construed to carry out such intention, and any
provision that cannot be so administered, interpreted, and construed shall to
that extent be disregarded; and any provision of the Plan that would prevent an
Award that the Committee intends to qualify as performance-based compensation
under Section 162(m)(4)(C) of the Code from so qualifying shall be administered,
interpreted, and construed to carry out such intention, and any provision that
cannot be so administered, interpreted, and construed shall to that extent be
disregarded.

          3.5      Indemnification of the Committee. In addition to such other
rights of indemnification as they may have as directors or as members of the
Committee, the members of the Committee shall be indemnified by the Company
against reasonable expenses, including attorneys’ fees, actually and reasonably
incurred in connection with the defense of any action, suit, or proceeding, or
in connection with any appeal therein, to which they or any of them may be a
party by reason of any action taken or failure to act under or in connection
with the Plan or any Award granted or made hereunder, and against all amounts
reasonably paid by them in settlement thereof or paid by them in satisfaction of
a judgment in any such action, suit, or proceeding, if such members acted in
good faith and in a manner which they believed to be in, and not opposed to, the
best interests of the Company and its Subsidiaries.

ARTICLE IV
Shares Subject to the Plan

          4.1      Number of Shares. Subject to adjustment as provided in
Section 4.3 herein, the maximum aggregate number of Shares that may be issued
pursuant to Awards made under the Plan shall not exceed fifteen million
(15,000,000) Shares. Except as provided in Section 4.2 herein, only Shares
actually issued in connection with the exercise of, or as other payment for,
Awards under the Plan shall reduce the number of Shares available for future
Awards under the Plan.

- 6 -

--------------------------------------------------------------------------------

          4.2      Lapsed Awards or Forfeited Shares; Shares Used as Payment of
Exercise Price or for Taxes.

          (a)      If any Award granted under the Plan terminates, expires, or
lapses for any reason other than by virtue of exercise of the Award, or if
Shares issued pursuant to Awards are forfeited, any Shares subject to such Award
again shall be available for the grant of an Award under the Plan.

          (b)      In the event a Participant pays the Option Price for Shares
pursuant to the exercise of an Option with previously acquired Shares, the
number of Shares available for future Awards under the Plan shall be reduced
only by the net number of new Shares issued upon the exercise of the Option. In
addition, in determining the number of shares of Shares available for Awards, if
Shares have been delivered or exchanged by, or withheld from, a Participant as
full or partial payment to the Company for payment of withholding taxes, or if
the number of Shares otherwise deliverable by the Company has been reduced for
payment of withholding taxes, the number of Shares exchanged by or withheld from
a Participant as payment in connection with the withholding tax or so reduced by
the Company shall again be available for the grant of an Award under the Plan.

          4.3      Capital Adjustments. The number and class of Shares subject
to each outstanding Award, the Option Price (as defined in Section 6.3 herein),
and the annual limits on and the aggregate number and class of Shares for which
Awards thereafter may be made shall be proportionately, equitably and
appropriately adjusted in such manner as the Committee shall determine in order
to retain the economic value or opportunity to reflect any share dividend, share
split, recapitalization, merger, consolidation, reorganization,
reclassification, combination, exchange of shares or similar event in which the
number or class of Shares is changed without the receipt or payment of
consideration by the Company. Where an Award being adjusted is an ISO or is
subject to Section 409A of the Code, the adjustment shall also be effected so as
to comply with Section 424(a) of the Code and not to constitute a modification
within the meaning of Section 424(h) or 409A, as applicable, of the Code.

ARTICLE V
Eligibility

          Persons eligible to participate in the Plan and receive Awards are all
Employees, Non-Employee Directors and consultants of the Company who, in the
opinion of the Committee, merit becoming Participants.

ARTICLE
VI Stock Options

          6.1      Grant of Options. Subject to the terms and provisions of the
Plan, Options may be granted to Employees, Non-Employee Directors and
consultants of the Company at any time and from time to time as shall be
determined by the Committee. The Committee shall have complete discretion in
determining the number of Shares subject to Options granted to each Participant,
provided, however, that (i) no Participant may be granted Options in any
calendar year for more than five million (5,000,000) Shares, (ii) the aggregate
Fair Market Value (determined at the time the Award is made) of Shares with
respect to which any Participant may first exercise ISOs granted under the Plan
during any calendar year may not exceed $100,000 or such amount as shall be
specified in Section 422 of the Code and rules and regulations thereunder, (iii)
no ISO may be granted on or following the tenth anniversary of the earlier of
the Effective Date of the Plan or the date of shareholder approval of the Plan,
and (iv) no ISO may be granted to a Non-Employee Director or consultant of the
Company.

- 7 -

--------------------------------------------------------------------------------

          6.2      Option Agreement. Each Option grant shall be evidenced by an
Agreement that shall specify the type of Option granted; the Option Price; the
duration of the Option; the number of Shares to which the Option pertains; any
conditions imposed upon the exercisability of Options in the event of
retirement, death, disability, or other termination of employment or service;
and such other provisions as the Committee shall determine. The Agreement shall
specify whether the Option is intended to be an Incentive Stock Option within
the meaning of Section 422 of the Code, or a Non-Qualified Stock Option not
intended to be an Incentive Stock Option within the meaning of Section 422 of
the Code, provided, however, that if an Option is intended to be an Incentive
Stock Option but fails to be such for any reason, it shall continue in full
force and effect as a Non-Qualified Stock Option.

          6.3      Option Price. The exercise price per Share covered by an
Option (“Option Price”) shall be determined by the Committee subject to the
following limitations. The Option Price shall not be less than 100% of the Fair
Market Value of such Share on the date of grant. In addition, in order for an
Option to be an ISO where an Option is granted to an Employee who, at the time
of grant, owns (within the meaning of Section 424(d) of the Code) shares
possessing more than 10% of the total combined voting power of all classes of
shares of the Company, the Option must have an Option Price which is at least
equal to 110% of the Fair Market Value of the Shares on the date of grant.

          6.4      Duration of Options. Each Option shall expire at such time as
the Committee shall determine at the time of grant, provided, however, that no
ISO shall be exercisable after the expiration of ten years from its Award Date
(unless on that day the exchange on which the Shares then trade is closed, in
which case those Options shall expire on the next day on which such exchange is
open). In addition, in order for an Option to be an ISO where an Option is
granted to an Employee who, at the time of grant, owns (within the meaning of
Section 424(d) of the Code) shares possessing more than 10% of the total
combined voting power of all classes of shares of the Company, the Option must
not be exercisable after the expiration of five years from its Award Date.

          6.5      Exercisability. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine, which need not be the same for all Participants.

          6.6      Method of Exercise. Options shall be exercised by the
delivery of a written notice to the Company in the form prescribed by the
Committee setting forth the number of Shares with respect to which the Option is
to be exercised, accompanied by full payment for the Shares. The Option Price
shall be payable to the Company in full either in cash or certified check or
wire transfer or by a combination of the foregoing.

          As soon as practicable, after receipt of written notice and payment of
the Option Price and completion of payment of (or an arrangement satisfactory to
the Company for the Participant to pay) any tax withholding required in
connection with the Option exercise, the Company shall cause the appropriate
number of Shares to be issued in the Participant’s name, which issuance shall be
effected in book entry or electronic form, provided that issuance and delivery
in certificated form shall occur if the Participant so requests or the Committee
so directs.

          6.7      Restrictions on Share Transferability. The Committee may
impose such restrictions on any Shares acquired pursuant to the exercise of an
Option under the Plan as it may deem advisable in its sole and absolute
discretion, including, without limitation, (i) restrictions under applicable
United States federal securities laws, under the rules of any stock exchange
upon which such Shares are then listed, and under any blue sky or state
securities laws applicable to such Shares and (ii) a right of first refusal
running to the Company, a buyback right by the Company or other restriction on
transferability. In the event the Committee so provides in an Agreement
pertaining to an Option, Shares delivered on exercise of the

- 8 -

--------------------------------------------------------------------------------

Option may be designated as Restricted Stock or Shares subject to a buyback
right by the Company in the amount of, or based on, the Option Price therefore
or otherwise in the event the Participant does not complete a specified service
period after exercise.

ARTICLE VII
Restricted Stock

          7.1      Grant of Restricted Stock. Subject to the terms and
conditions of the Plan, the Committee, at any time and from time to time, may
grant Shares of Restricted Stock under the Plan to such Participant and in such
amounts as it shall determine, provided, however, that no Participant may be
granted more than five million (5,000,000) Shares of Restricted Stock in any
calendar year. Unless otherwise provided in the applicable Agreement,
Participants receiving Restricted Stock Awards are not required to pay the
Company therefore (except for applicable tax withholding) other than the
rendering of services. As determined by the Committee, Shares of Restricted
Stock shall be issued in certificated form. Unless otherwise determined by the
Committee, custody of Shares of Restricted Stock in certificated form shall be
retained by the Company or held in escrow by an escrow agent selected, and
subject to change from time to time, by the Committee until the termination of
the Period of Restriction pertaining thereto.

          7.2      Restricted Stock Agreement. Each Restricted Stock Award shall
be evidenced by an Agreement that shall specify the Period of Restriction, the
number of Shares of Restricted Stock granted, and the applicable restrictions
(whether service-based restrictions, with or without performance acceleration,
and/or performance-based restrictions) and such other provisions as the
Committee shall determine. If an Award of Restricted Stock is intended to be a
performance-based compensation Award, the terms and conditions of such Award,
including the Performance Goal(s) and Period of Restriction and, if different,
performance period, shall be set forth in an Agreement or in a sub-plan of the
Plan, which is incorporated by reference into an Agreement, and the requirements
to satisfy or achieve the Performance Goal(s) as so provided therein shall be
considered to be restrictions under the Plan.

          7.3      Other Restrictions. The Committee may impose such other
restrictions under applicable United States federal or state securities laws as
it may deem advisable, and may legend the certificates representing Restricted
Stock to give appropriate notice of such restrictions.

          7.4      Certificate Legend. In addition to any legends placed on
certificates pursuant to Section 7.3 herein, each certificate representing
Shares of Restricted Stock granted pursuant to the Plan shall bear the following
legend:

“The sale, transfer, pledge, hypothecation or other disposition of the shares
represented by this certificate, whether voluntary, involuntary, or by operation
of law, is subject to certain restrictions on transfer set forth in the Carbiz,
Inc. 2007 Incentive Stock Plan, in the rules and administrative procedures
adopted pursuant to such Plan, and in an associated Restricted Stock Agreement.
A copy of the Plan, such rules and procedures, and the applicable Restricted
Stock Agreement may be obtained from the Secretary of Carbiz, Inc.”

          7.5      Removal of Restrictions. Except as otherwise provided in this
Article, Shares of Restricted Stock covered by each Restricted Stock Award made
under the Plan shall become freely transferable by the Participant after the
last day of the Period of Restriction and, where applicable, after a
determination of the satisfaction or achievement on any applicable Performance
Goal(s) by the Committee. Once the Shares are released from the restrictions,
the legend required by Section 7.4 herein shall be removed.

- 9 -

--------------------------------------------------------------------------------

          7.6      Voting Rights. Unless otherwise provided in the Agreement,
during the Period of Restriction, Participants holding Shares of Restricted
Stock granted hereunder may exercise voting rights with respect to those Shares.

          7.7      Dividends and Other Distributions. Unless otherwise provided
in the Agreement (which may or may not provide for the accumulation and payment
of dividends and other distributions made in cash or property other than Shares
until the Shares of Restricted Stock to which the dividends and other
distributions relate vest), during the Period of Restriction, Participants
entitled to or holding Shares of Restricted Stock granted hereunder shall be
entitled to receive all dividends and other distributions made in cash or
property other than Shares with respect to those Shares of Restricted Stock. If
any dividends or distributions are paid in Shares, such Shares shall be subject
to the same restrictions on transferability and the same rules for vesting,
forfeiture, and custody as the Shares of Restricted Stock with respect to which
they were distributed.

          7.8      Failure to Satisfy Performance Goal(s). In the event that the
specified Performance Goal(s) are not satisfied within the time period
established by the Committee, the Shares of Restricted Stock which were awarded
subject to the satisfaction of such Performance Goal(s) shall be automatically
forfeited and returned to the Company. Notwithstanding the foregoing, in the
case of an Award not intended to qualify as “performance-based compensation”
under Section 162(m) of the Code, the Committee may waive all or any part of the
such Performance Goal(s) and provide for vesting of the Award on such basis as
it deems appropriate.

          7.9      Restrictions on Share Transferability. The Committee may
impose such restrictions on any Shares delivered to a Participant pursuant to
this Article as it may deem advisable in its sole and absolute discretion,
including, without limitation, (i) restrictions under applicable United States
federal securities laws, under the rules of any stock exchange upon which such
Shares are then listed, and under any blue sky or state securities laws
applicable to such Shares and (ii) a right of first refusal running to the
Company, a buyback right by the Company or other restriction on transferability.
In the event the Committee so provides in an Agreement, Shares delivered
pursuant to the Plan in connection with Awards of Restricted Stock may be
subject to a buyback right by the Company in the amount of, or based on, a
specific or formula price therefore or otherwise in the event the Participant
does not complete a specified service, consulting or non-competition period
after issuance or delivery of the Share to the Participant.

ARTICLE VIII
Change in Control

          In the event of a Change in Control of the Company, the Committee, as
constituted before such Change in Control, in its sole discretion may, as to any
outstanding Award, either at the time the Award is made or any time thereafter,
take any one or more of the following actions: (i) provide for the acceleration
of any time periods relating to the exercise or realization of any such Award so
that such Award may be exercised or realized in full on or before a date
initially fixed by the Committee; (ii) provide for the purchase or settlement of
any such Award by the Company, with or without a Participant’s request, for an
amount of cash equal to the amount which could have been obtained upon the
exercise of such Award or realization of such Participant’s rights had such
Award been currently exercisable or payable; (iii) make such adjustment to any
such Award then outstanding as the Committee deems appropriate to reflect such
Change in Control; or (iv) cause any such Award then outstanding to be assumed,
or new rights substituted therefore, by the acquiring or surviving corporation
in such Change in Control.

- 10 -

--------------------------------------------------------------------------------

ARTICLE IX
Modification, Extension, and Renewals of Awards

          Subject to the terms and conditions and within the limitations of the
Plan, the Committee may modify, extend, or renew outstanding Awards and may
modify the terms of an outstanding Agreement, provided that the exercise price
of any Award may not be lowered other than pursuant to Section 4.3 herein. In
addition, the Committee may accept the surrender of outstanding Awards granted
under the Plan or outstanding awards granted under any other equity compensation
plan of the Company and authorize the granting of new Awards pursuant to the
Plan in substitution therefore, so long as the new or substituted awards do not
specify a lower exercise price than the surrendered Awards or awards and are not
of a different type (with Options being one type and all other Awards being a
different type), and otherwise, the new Awards may specify different performance
goals from the surrendered Awards or awards, may provide for more rapid or
slower exercisability or vesting than the surrendered Awards or awards, and may
contain any other provisions that are authorized by the Plan. Notwithstanding
the foregoing, however, no modification of an Award shall, without the consent
of the Participant, adversely affect the rights or obligations of the
Participant.

ARTICLE X
Amendment, Modification, and Termination of the Plan

          10.1      Amendment, Modification and Termination. At any time and
from time to time, the Board may terminate, amend, or modify the Plan. Such
amendment or modification may be without shareholder approval except to the
extent that such approval is required by the Code, pursuant to the rules under
Section 16 of the Exchange Act, if applicable, by any national securities
exchange or system on which the Shares are then listed or reported, by any
regulatory body having jurisdiction with respect thereto, or under any other
applicable laws, rules, or regulations.

          10.2      Awards Previously Granted. No termination, amendment, or
modification of the Plan, other than pursuant to Section 4.3 or 13.10 herein,
shall in any manner adversely affect any Award theretofore granted under the
Plan, without the written consent of the Participant.

ARTICLE XI
Withholding

          11.1      Tax Withholding. The Company shall have the power and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy United States federal, state, and local taxes
(including the Participant’s FICA obligation, if any) required by law to be
withheld with respect to any grant, exercise or payment made under or as a
result of the Plan.

          11.2      Share Withholding. With respect to withholding required upon
the exercise of Non-Qualified Stock Options, upon the lapse of restrictions on
Restricted Stock or upon the occurrence of any other taxable event with respect
to any Award, Participants may elect, subject to the approval of the Committee,
or the Committee may require Participants to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares having a
Fair Market Value equal to the amount required to be withheld. The value of the
Shares to be withheld shall be based on the Fair Market Value of the Shares on
the date that the amount of tax to be withheld is to be determined. All
elections by Participants shall be irrevocable and be made in writing and in
such manner as determined by the Committee in advance of the day that the
transaction becomes taxable.

- 11 -

--------------------------------------------------------------------------------

ARTICLE XII
Successors

          All obligations of the Company under the Plan, with respect to Awards
granted hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

ARTICLE XIII
General

          13.1      Requirements of Law. The granting of Awards and the issuance
of Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or
self-regulatory organizations (i.e., exchanges) as may be required.

          13.2      Effect of Plan. The establishment of the Plan shall not
confer upon any Participant any legal or equitable right against the Company, a
Subsidiary, or the Committee, except as expressly provided in the Plan. The Plan
does not constitute an inducement or consideration for the employment or service
of any Participant, nor is it a contract between the Company or any of its
Subsidiaries and any Participant. Participation in the Plan shall not give any
Participant any right to be retained in the employment or service of the Company
or any of its Subsidiaries. Except as may be otherwise expressly provided in the
Plan or in an Agreement, no Participant who receives an Award shall have rights
as a shareholder of the Company prior to the date Shares are issued to the
Participant pursuant to the Plan.

          13.3      Creditors. The interests of any Participant under the Plan
or any Agreement are not subject to the claims of creditors and may not, in any
way, be assigned, alienated, or encumbered.

          13.4      Governing Law. The Plan, and all Agreements hereunder, shall
be governed, construed, and administered in accordance with the laws of Florida.

          13.5      Severability. In the event any provision of the Plan shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

          13.6      Unfunded Status of Plan. The Plan is intended to constitute
an “unfunded” plan for incentive and deferred compensation. With respect to any
payments as to which a Participant has a fixed and vested interest but which are
not yet made to a Participant by the Company, nothing contained herein shall
give any such Participant any rights that are greater than those of a general
unsecured creditor of the Company.

          13.7      Transferability. Unless the Agreement evidencing an Award
(or an amendment thereto authorized by the Committee) expressly states that it
is transferable as provided in this section, no Award granted under the Plan,
nor any interest in such Award, may be sold, assigned, conveyed, gifted,
pledged, hypothecated, or otherwise transferred in any manner, other than by
will or the laws of descent and distribution, prior to the vesting or lapse of
any and all restrictions applicable to any Shares issued under an Award. The
Committee may in its sole discretion grant an Award (other than an ISO) or amend
an outstanding Award (other than an ISO) to provide that the Award is
transferable or assignable to a member or members of the Participant’s
“immediate family,” as such term is defined under Exchange Act Rule 16a-l(e), or
to a trust for the benefit solely of a member or members of the Participant’s
immediate family, or to a partnership or other entity whose only owners are
members of the Participant’s family, provided that, following any such transfer
or assignment, the Award will remain subject to substantially

- 12 -

--------------------------------------------------------------------------------

the same terms applicable to the Award while held by the Participant, as
modified as the Committee in its sole discretion shall determine appropriate,
and the Participant shall execute an agreement agreeing to be bound by such
terms.

          13.8      Termination of Employment or Service. Unless otherwise
provided in the Agreement pertaining to an Award, in the event that a
Participant terminates his or her employment or service with the Company and its
Subsidiaries for any reason, then the unvested portion of such Award shall
automatically be forfeited to the Company. Unless otherwise provided in the
Agreement pertaining to an Award, in determining cessation of employment or
service, transfers between the Company and/or any Subsidiary shall be
disregarded, and changes in status between that of an Employee, a Non-Employee
Director and a consultant of the Company shall be disregarded. The Committee may
provide in an Agreement made under the Plan for vesting of Awards in connection
with the termination of a Participant’s employment or service on such basis as
it deems appropriate, including, without limitation, any provisions for vesting
at death, disability, retirement, or in connection with a Change in Control,
with or without the further consent of the Committee. The Agreements evidencing
Awards may contain such provisions as the Committee may approve with reference
to the effect of approved leaves of absence.

          13.9      Registration and Other Laws and Regulations. The Plan, the
grant and exercise of Awards hereunder, and the obligation of the Company to
sell, issue, or deliver Shares under such Awards, shall be subject to all
applicable United States federal, state, and foreign laws, rules, and
regulations and to such approvals by any governmental or regulatory agency as
may be required. The Company shall not be required to register in a
Participant’s name or deliver any Shares prior to the completion of any
registration or qualification of such Shares under any federal, state, or
foreign law or any ruling or regulation of any government body which the
Committee shall, in its sole discretion, determine to be necessary or advisable.

          13.10    Nonqualified Deferred Compensation Plan Omnibus Provision. It
is intended that any compensation, benefits, or other remuneration, which is
provided pursuant to or in connection with the Plan, which is considered to be
nonqualified deferred compensation subject to Section 409A of the Code, shall be
provided and paid in a manner, and at such time and in such form, as complies
with the applicable requirements of Section 409A of the Code to avoid the
unfavorable tax consequences provided therein for non-compliance. The Committee
is authorized to amend any Agreement and to amend or declare void any election
by a Participant as may be determined by it to be necessary or appropriate to
evidence or further evidence required compliance with Section 409A of the Code.

ARTICLE XIV
Substitution of Awards under Other Plans or Agreements

          The Committee is hereby authorized to grant Awards on such basis as it
deems appropriate, and to effect the issuance of Shares under this Plan in
substitution for options, share appreciation rights, or other forms of equity
compensation awarded and outstanding under any equity compensation plan of, or
agreement entered into with, a business entity which is acquired by the Company
or otherwise becomes a Subsidiary on such terms and conditions as it deems
appropriate. The Committee is expressly authorized to provide that the exercise
price of an assumed option or share appreciation right may be higher or lower
than the Fair Market Value of the Shares to which a substitute Option relates in
order to approximate the inherent economic value of the assumed option or share
appreciation right.

Approved on January 18, 2007, by the Board of Directors

- 13 -

--------------------------------------------------------------------------------